DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Response to Amendment
This action is responsive to amendments and remarks filed in a request for continued examination on 18 July 2022. Claims 1-34 are pending in the application; and claims 1, 14, 17, 19, and 30 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-19 and 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. “DVB-S2/DVB-RCS satellite system performance assessment for IFE and ATN aeronautical communications” in view of Aroumont et al., “Dynamic Radio Resource Management for DVB-RCS systems using FMT at Ka band” in view of Nakashima et al. (US 2010/0020681 A1).

Regarding claim 1, Tao discloses a method for communication in a communication system providing network access service to communication devices on multiple vehicles via one or more shared communication links, the method comprising: 
receiving respective resource requests from respective vehicles of the multiple vehicles for network resources of the one or more shared communication links (Figure 1 Airplane comprising ST referred to as “terminal” of Forward (DVB-S2) and Return links (DVB-RCS); Section IV. System Design, third paragraph disclosing the satellite terminal (ST) determines the needed capacity on the basis of queue monitoring; this capacity is translated in capacity requests according to the DVB-RCS signaling formats, either rate based or volume based requests; Section V. Preliminary Simulation Results, Fig. 5, disclosing the simulation model which is shown in figure 5 encompasses 50 terminals and one gateway corresponding to the traffic load expected in one satellite beam), the respective resource requests comprising a Rate Based Dynamic Capacity (RBDC) request from a vehicle of the multiple vehicles and at least one a Volume-Based Dynamic Capacity (VBDC) request from one or more vehicles of the multiple vehicles, wherein the RBDC request is independent of the at least one VBDC request (Section IV disclosing “the remaining three SAPs are dedicated to IP traffic. The hypothesis is made that multimedia traffic has been classified in the IP router with a DiffServ policy; for each IP datagram, the corresponding SAP is determined on the basis of the DiffServ code point label. Then the incoming traffic is segmented in MPEG packets using ULE and stored in queues associated to the different priority levels. The satellite terminal determines the needed capacity on the basis of queue monitoring; this capacity is translated in capacity requests according to the DVB-RCS signaling formats, either rate based or volume based requests…RBDC (Rate Based Dynamic Capacity) and VBDC (Volume-Based Capacity Requests) which are dynamically allocated on request of the ST.”; Section V. Preliminary Simulation Results, Fig. 5, disclosing the simulation model which is shown in figure 5 encompasses 50 terminals);
allocating return link resources of the one or more shared communication links for the Rate Based Dynamic Capacity (RBDC) request prior to allocating other return link resources of the one or more shared communication links for the at least one  Volume-Based Dynamic Capacity (VBDC) request from the one or more vehicles of the multiple vehicles (Figure 1 Gateway (GW) illustrated as the GW end of the forward and return links; Section IV, disclosing the resource management in the gateway has been adapted in order to take into account the requirements for the two main services. Slots allocation in the DVB-RCS MF-TDMA is made using three parameters: CRA (Constant Rate Allocation), which is a fixed allocation, available permanently to a satellite terminal whatever it is used; RBDC (Rate Based Dynamic Capacity) and VBDC (Volume-Based Capacity Requests) which are dynamically allocated on request of the ST. Using a standard Demand Assignment Multiple Access (DAMA) algorithm to allocate CRA first then RBDC requests and finally VDBC requests.); and 
transmitting respective grants of the allocated return link resources to the multiple vehicles (Section IV. System Design disclosing “The resulting allocation is sent to the terminals within the TBTP (Time Burst Time Plan).”).
Tao does not expressly disclose the following; however, Aroumont discloses a Rate Based Dynamic Capacity (RBDC) request comprises a prioritized resource request; and Tao in view of Aroumont suggests identifying said prioritized resource request is associated with a triggering event; allocating based on the association of the prioritized resource request and the triggering event; and the triggering event associated with a return link data stream from the vehicle (Section III B. disclosing classification of RBDC requests in Table I, for example Class 2 for VoIP (e.g., using common sense a as guide, one of ordinary skill would see a suggestion of a triggered event for a VoIP phone call being initiation of said VoIP call by a user of a device or terminal on the airplane of Tao (See Tao Fig. 1 computers connected to the ST on the airplane are considered user devices or terminals) when the user initiates a VoIP session)). Further, Aroumont discloses a Volume-Based Dynamic Capacity (VBDC) request comprises at least one service rank resource request (Section III B. disclosing classification of VBDC requests in Table I, for example Class 4 for Gold internet user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the user-specific policies of Aroumont to the teaching in Tao in order to provide various levels of service to passengers in order to monetize the in-flight entertainment.
Nakashima discloses triggering events can be identified based on a header of a packet being specific to triggering events ([0500]-[0501], disclosing “The head of an IP packet or an Ethernet packet may contain information indicative of the transmission priority of the packet. Therefore, it is conceivable to use such fields for trigger detection. Such a field corresponds to a ToS (Type of Service) field in the case of an IPv4 header”; [0504] disclosing “In case where a received packet contains a plurality of fields indicative of transmission priorities, some sort of method is used in advance to determine which of the fields is used for trigger detection.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques of Nakashima to specify triggering events related to type of service and priority of the service ([0005]-[0011]) because this provides QoS treatment for the services to apply appropriate quality of service with respect to the data upon detecting the trigger notification ([0122]).

Regarding claim 2, Tao in view of Aroumont discloses the method of claim 1, wherein the prioritized resource request indicates an amount of requested resources associated with first return link data associated with the triggering event (Tao: Section IV, Rate Based Dynamic Capacity (RBDC) request; Aroumont: Section III B. disclosing classification of RBDC requests in Table I, for example Class 2 for VoIP (e.g., triggered when the user initiates a VoIP session)) and the at least one service rank resource request comprises one or more first service rank requests associated with second return link data associated with one or more communication devices on the vehicle (Tao: Section IV, Volume Based Dynamic Capacity (VBDC) request; Aroumont: Section III B. disclosing classification of VBDC requests in Table I, for example Class 4 for Gold internet user) for communication in accordance with the user-specific traffic policies (This appears to recite a feature of intended use which is not considered limiting to the claims since satisfaction of the positively recited features necessarily provides the same result; however; the prior art suggests the same result is achieved. Tao: Section IV, Volume Based Dynamic Capacity (VBDC) request; Aroumont: Section III B. disclosing classification of VBDC requests in Table I, for example Class 4 for Gold internet user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the user-specific policies of Aroumont to the teaching in Tao in order to provide various levels of service to passengers in order to monetize the in-flight entertainment.

Regarding claim 3, Tao discloses the method of claim 2, wherein the allocating return link resources for the prioritized resource request comprises: 
allocating the return link resources to the vehicle in the amount of the requested resources associated with the first return link data associated with the triggering event (Section IV disclosing the allocation process uses a standard DAMA algorithm (allocation of CRA first, then RBDC requests and finally VDBC requests).

Regarding claim 12, Tao further discloses the method of claim 1, wherein the allocating the return link resources of the one or more shared communication links further comprises: scaling allocated return link resources in the other return link resources for remaining respective resource requests (Section IV disclosing  The terminal accepts data on four SAPs (service access points). The first one is used by ATC traffic; the remaining three SAPs are dedicated to IP traffic. The hypothesis is made that multimedia traffic has been classified in the IP router with a DiffServ policy; for each IP datagram, the corresponding SAP is determined on the basis of the DiffServ code point label. Then the incoming traffic is segmented in MPEG packets using ULE and stored in queues associated to the different priority levels. The satellite terminal determines the needed capacity on the basis of queue monitoring; this capacity is translated in capacity requests according to the DVB-RCS signaling formats, either rate based or volume based requests. Slots allocation in the DVB-RCS MFTDMA is made using three parameters: CRA (Constant Rate Allocation), which is a fixed allocation, available permanently to a satellite terminal whatever it is used; RBDC (Rate Based Dynamic Capacity) and VBDC (Volume-Based Capacity Requests) which are dynamically allocated on request of the ST. The allocation process uses a standard DAMA algorithm (allocation of CRA first, then RBDC requests and finally VDBC requests) Allocation is considered scaling resources to match requests).

Regarding claim 13, Tao further discloses the method of claim 1, wherein the allocating the return link resources of the one or more shared communication links further comprises: allocating the return link resources to the vehicle in at least an amount of the prioritized resource request (Section IV disclosing the allocation process uses a standard DAMA algorithm (allocation of CRA first, then RBDC requests and finally VDBC requests).

Regarding claim 14, Tao further discloses the method of claim 13, wherein allocating return link resources of the one or more shared communication links further comprises: allocating the other return link resources to the one or more other vehicles of the multiple vehicles in respective amounts less than the respective resource requests from the one or more other vehicles (Section IV. ATC traffic "steals" capacity from multimedia traffic when needed in order to get the highest possible availability.).

Regarding claim 15, Tao in view of Aroumont further suggests the method of claim 1, wherein the at least one service rank resource request indicates an amount of requested resources for each of a plurality of service ranks (Fig. 4, EF, AF, BE Section IV disclosing DiffServ policy; for each IP datagram, the corresponding SAP is determined on the basis of the DiffServ code point label. Then the incoming traffic is segmented in MPEG packets using ULE and stored in queues associated to the different priority levels. The satellite terminal determines the needed capacity on the basis of queue monitoring; this capacity is translated in capacity requests according to the DVB-RCS signaling formats, either rate based or volume based requests.; Aroumont: Section III B. and Table I, for example Class 4 and Class 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the user-specific policies of Aroumont to the teaching in Tao in order to provide various levels of service to passengers in order to monetize the in-flight entertainment.

Regarding claim 16, Tao in view of Aroumont further suggests the method of claim 15, wherein the allocating the return link resources of the one or more shared communication links further comprises: allocating the other return link resources according to remaining respective resource requests and the plurality of service ranks (Section IV. disclosing The resource management in the gateway has been adapted in order to take into account the requirements for the two main services. Slots allocation in the DVB-RCS MFTDMA is made using three parameters: CRA (Constant Rate Allocation), which is a fixed allocation, available permanently to a satellite terminal whatever it is used; RBDC (Rate Based Dynamic Capacity) and VBDC (Volume-Based Capacity Requests) which are dynamically allocated on request of the ST. The allocation process uses a standard DAMA algorithm (allocation of CRA first, then RBDC requests and finally VDBC requests). Aroumont: Section III B. and Table I, for example Class 4 and Class 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the user-specific policies of Aroumont to the teaching in Tao in order to provide various levels of service to passengers in order to monetize the in-flight entertainment.

Regarding claim 33, Tao discloses the method of claim 1, further comprising: pre-allocating forward link resources based at least in part on the prioritized resource request (Section IV: disclosing the allocation process uses a standard DAMA algorithm (allocation of CRA first, then RBDC requests and finally VDBC requests).

Regarding claims 17-19, 28-32 and 34, the claims are directed towards an apparatus comprising a network controller comprising a processor and memory in electronic communication with the processor, and instructions stored in the memory, the instructions operable, when executed by the processor, to cause the network controller to perform the method of claims 1-3, 12-16 and 33. Tao discloses a gateway (Figure 1) and it is well known by one of ordinary skill in the art to utilize a special purpose processor in the manner claimed to perform functions such as those disclosed by Tao. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use such implementations in order to provide a flexible system that is reconfigurable as technological advances arise; therefore, claims 17-19, 28-32 and 34 are rejected on the grounds presented above for claims 1-3, 12-16 and 33.

Claims 4-7 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. “DVB-S2/DVB-RCS satellite system performance assessment for IFE and ATN aeronautical communications” in view of Aroumont et al., “Dynamic Radio Resource Management for DVB-RCS systems using FMT at Ka band” in view of Nakashima et al. (US 2010/0020681 A1), further in view of Torres et al. (US 2013/0135996 A1).

Regarding claim 4, Tao discloses the method of claim 1 in which a DVB-S2 forward link is utilized for transmission to the vehicle or other vehicles of the multiple vehicles (Figure 1), but do not expressly disclose the following; however, Torres discloses further comprising: 
identifying an ensuing data stream generated in response to the triggering event ([0019], [0021] disclosing real-time (RT) traffic such as Voice-over-IP traffic which examiner sees as traffic generated in response to a VoIP call initiated (e.g., triggered) by a user on an airplane of Tao); and 
prioritizing the ensuing data stream over other data streams (Fig. 2, Priority Queue Servicing 209, [0103], Fig. 7, [0109] disclosing RT traffic handled with the highest priority traffic over lower priority traffic; [0114]) for transmission to the vehicle or other vehicles of the multiple vehicles for allocation of forward link resources to the multiple vehicles (these features are recited as a feature of intended use and not considered limiting to the claims, satisfaction of the positively recited steps of the claims necessarily achieves the same results; however, Torres appears to disclose the same intended use; [0102] disclosing demand from each priority is taken care in the bandwidth allocation from the gateway 101; [0111]-[0112] disclosing the traffic is packed into DVB-S2 code blocks and transmitted to the VSATs while being scheduled to satisfy desired quality of service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Tao with the disclosure of Torres because the motivation can be found in Torres that applying network resource management to shared access environments such as the outroute of a DVB-S2 based satellite network can efficiently utilize the available bandwidth while also providing satisfactory QoS to different traffic classes ([0001]-[0003]).

Regarding claim 5, Tao further suggests the method of claim 4, wherein the ensuing data stream is associated with a triggering device that indicated the triggering event (Tao: Section IV voice services which based on common sense suggests to one of ordinary skill in the art a device of a user initiating a VoIP call from the airplane).

Regarding claim 6, Torres further suggest the method of claim 4, wherein prioritizing the ensuing data stream is based at least in part on a channel access method utilized for transmission of the ensuing data stream (Fig. 2, Priority Queue Servicing 209, [0103], Fig. 7, [0109], [0111]-[0112], [0114] fairly disclosing the channel access method of DVB-S2 in Torres).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Tao with the disclosure of Torres because the motivation can be found in Torres that applying network resource management to shared access environments such as the outroute of a DVB-S2 based satellite network can efficiently utilize the available bandwidth while also providing satisfactory QoS to different traffic classes ([0001]-[0003]).

Regarding claim 7, Tao, Aroumont and Torres further discloses the method of claim 4, wherein the ensuing data stream comprises video teleconference data, biometric data, messaging data, and/or vehicle diagnostic communications (Tao: Section IV, voice services as IP services (e.g., VoIP); Aroumont: Table 1 Class 2, Telemedicine, Video; Torres: [0103] disclosing RT traffic including traffic for VoIP and video conferencing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the techniques of Aroumont and Torres to the teaching in Tao in order to provide various levels of service to passengers in order to monetize the in-flight entertainment.

Regarding claim 8, Tao in view of Torres suggests the method of claim 4, wherein prioritizing the ensuing data stream for transmission comprises: performing traffic shaping on the other data streams associated with other communication devices apart from a triggering device associated with the triggering event on the vehicle (Tao: Fig. 1 computers connected to ST in the airplane; Torres: [0106] weighted fair queueing; [0114]-[0115] disclosing how packets are dequeued based on a buffer threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Tao with the disclosure of Torres because the motivation can be found in Torres that applying network resource management to shared access environments such as the outroute of a DVB-S2 based satellite network can efficiently utilize the available bandwidth while also providing satisfactory QoS to different traffic classes ([0001]-[0003]).

Regarding claim 9, Torres suggests the method of claim 8, wherein performing the traffic shaping further comprises: determining a buffering threshold for one or more of the other communication devices, wherein the traffic shaping is based at least in part on the buffering threshold ([0114]-[0115] disclosing how packets are dequeued based on a buffer threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Tao with the disclosure of Torres because the motivation can be found in Torres that applying network resource management to shared access environments such as the outroute of a DVB-S2 based satellite network can efficiently utilize the available bandwidth while also providing satisfactory QoS to different traffic classes ([0001]-[0003]).

Regarding claim 11, Torres suggests the method of claim 4, wherein prioritizing the ensuing data stream for transmission comprises: clearing a queue associated with the ensuing data stream prior to clearing other queues associated with the other data streams ([0114]-[0115] disclosing dequeuing of RT traffic whenever a packet arrives at the RT priority queue while NRT packets are dequeued according to a buffer threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Tao with the disclosure of Torres because the motivation can be found in Torres that applying network resource management to shared access environments such as the outroute of a DVB-S2 based satellite network can efficiently utilize the available bandwidth while also providing satisfactory QoS to different traffic classes ([0001]-[0003]).

Regarding claims 20-25 and 27, the claims are directed towards the apparatus which performs the method of claims 4-9 and 11; therefore, claims 20-25 and 27 are rejected on the grounds presented above for claims 4-9 and 11.

Claims 10 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tao et al. “DVB-S2/DVB-RCS satellite system performance assessment for IFE and ATN aeronautical communications” in view of Aroumont et al., “Dynamic Radio Resource Management for DVB-RCS systems using FMT at Ka band” in view of Nakashima et al. (US 2010/0020681 A1) in view of Torres et al. (US 2013/0135996 A1) further in view of Kimmich et al. (US 2010/0260043 A1).

Regarding claim 10, Tao in view of Aroumont and Torres discloses the method of claim 4 but does not disclose the following; however, Kimmich suggests, wherein the prioritizing comprises increasing an allocated bandwidth for the ensuing data stream, increasing a number of allocated time slots for the ensuing data stream, or a combination thereof ([0200] priority determines the allocated bandwidth for each data stream; [0216] disclosing the bandwidth that would otherwise be allocated to transmission of the enhancement layer or both layers of the lower priority program can instead be used to transmit broadband data and/or other higher priority video programs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Tao with those disclosed by Kimmich because the teaching lies therein that dynamically adjusting transmission parameters with an awareness of terminal capabilities improves both the availability and the quality of network services in differing link conditions ([0007]).

Regarding claim 26, the claim is directed towards the apparatus which performs the method of claim 10; therefore, claim 26 is rejected on the grounds presented above for claim 10.

Response to Arguments
Response to Advisory Action
Applicant’s remarks have effectively addressed the issues with respect to the written description requirement raised in the advisory action mailed on 13 July 2022.

Claim Rejections - 35 USC § 112
Applicant’s amendments have effectively overcome the lack of clarity rejection of claim 19 presented in the final Office action mailed on 18 April 2022; therefore, said rejection is withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, while applicant’s remarks admit, “Aroumont describes that a prioritized data request is identified through various identifiers of the terminals.” (See remarks pg. 11). While applicant asserts Aramount does not describe how the identifiers are received. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, one of ordinary skill in the art would readily recognize these features of Aramount and admitted by applicant as disclosing, “that a prioritized data request is identified through various identifiers of the terminals” being features conventionally carried in headers of packets, for example in the VoIP service or service provided to the Gold Internet User of Aramount. As such, it would appear that Aramount suggests features of headers of return link packets (e.g. VoIP packets form a user) can at least identify the priorities specific to the type of service and the association to the prioritized data request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461